UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2372



ROBERT JOHN RIGGINS,

                                              Plaintiff - Appellant,

          versus


MARY LOUISE O’BRIEN,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-03-313-A)


Submitted:   May 28, 2004                  Decided:   June 15, 2004


Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry M. Phillips, PHILLIPS, BECKWITH, HALL & CHASE, Fairfax,
Virginia, for Appellant.    James A. Watson, II, COLTEN CUMMINS
WATSON & VINCENT, P.C., Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert John Riggins appeals the district court’s order

affirming       the    magistrate   judge’s   order     granting    Mary   Louise

O’Brien’s motion to quash service and dismissing Riggins’ action.

Riggins contends that the enforcement of his child support contract

constituted “transacting any business” pursuant to the Virginia

Long Arm Statute, Va. Code Ann. § 8.01-328.1(A)(1) (Michie Supp.

2002).     The district court rejected this argument.                 Finding no

error, we affirm.

            This court reviews de novo the district court's legal

conclusions concerning personal jurisdiction. Mylan Labs., Inc. v.

Akzo, N.V., 2 F.3d 56, 60 (4th Cir. 1993).             When the district court

decides     a     pretrial     dismissal      motion     concerning     personal

jurisdiction without evidentiary hearings, then the plaintiff only

has to prove a prima facie case of personal jurisdiction.                    Id.

Further, all reasonable inferences are resolved in favor of the

plaintiff.       Id.

            A two-step analysis is normally used by this court in

determining issues of personal jurisdiction. Ellicott Mach. Corp.,

Inc. v. John Holland Party, Ltd., 995 F.2d 474, 477 (4th Cir.

1993).     A court must first determine whether the forum state’s

long-arm     statute      confers   jurisdiction       over   the   non-resident

defendant.       Id.     Assuming the requirements of the forum state’s

long-arm statute have been satisfied, the court must next determine


                                      - 2 -
whether the exercise of personal jurisdiction over the non-resident

defendant comports with federal constitutional standards of due

process.   Id.

           Virginia’s Long Arm Statute states that:           “A court may

exercise personal jurisdiction over a person, who acts directly or

by an agent, as to a cause of action arising from the person’s

. . . [t]ransacting any business in this Commonwealth.”            Va. Code

Ann. § 8.01-328.1(A)(1). Upon review, however, we conclude that

this statute does not apply to domestic relations issues such as

child support disputes, which are instead governed by Va. Code Ann.

§§ 8.01-328. 1(A) (8), (9) (Michie Supp. 2002).           Accordingly we

affirm   the   district   court’s    dismissal   for   lack   of   personal

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                    - 3 -